Citation Nr: 0926647	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a low back strain.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied the benefit sought on 
appeal.  The Veteran, who had active service from January 
1999 to October 2003, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  In 
August 2007, the Board returned the case for additional 
development and the case was subsequently returned to the 
Board for further appellate review.  


FINDING OF FACT

The Veteran's low back strain is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial disability rating for a low back 
strain in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5237 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2004 and September 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).

The Board acknowledges a decision from the United States 
Court of Appeals for Veteran's Claims (Court) that provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

In any event, the Veteran has not demonstrated any prejudice 
with regard to the content of any notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The present appeal involves the Veteran's claim that the 
severity of his service-connected low back strain warrants a 
higher disability rating.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The Veteran's low back strain has been rated under Diagnostic 
Code 5237.  The General Rating Formula for Diseases and 
Injuries of the Spine provides for the disability ratings 
under Diagnostic Codes 5235 to 5243, unless the disability 
rated under Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 
 
Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height;

A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 

A 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine; 

A 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a. 
 
Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an 
appropriate diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. 
 
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to 
the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking 
because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited 
to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

The Veteran was afforded a neurological VA examination in 
January 2004.  At that time, the Veteran complained of almost 
constant back pain ranging in severity from a 7 out of 10 to 
9 out of 10.  The back pain was aggravated by sitting for 
long periods of time, standing, bending, lifting, pushing, 
and pulling.  The Veteran reported that at times the back 
pain radiated to both legs and he has experienced numbness in 
both the legs and back.  Upon examination, the examiner noted 
positive tenderness on the left lumbar L3-L4 area and also on 
the left lumbar paravertebral muscles.  The examiner also 
noted a spasm in the same area.  The range of motion of the 
lower back was full with some pain complaints beyond 75 
degrees.  Left and right lateral flexion was limited to 25 
degrees and extension was limited to 25 degrees.  Heel walk 
was more difficult with the left foot than toe walk.  The 
Veteran's gait was otherwise normal.  The examiner diagnosed 
the Veteran with chronic lower back strain.  

The Veteran was afforded a general VA examination in February 
2004.  At that time, the Veteran complained of low back pain, 
which mostly occurs with sitting for a prolonged period of 
time.  He also described an aching sensation in his lower 
back of moderate intensity.  He reported no bowel or bladder 
symptoms and no exacerbating or alleviating factors.  Upon 
physical examination, the Veteran appeared awake, alert, and 
cooperative and in no acute distress.  The low back was 
normal to inspection.  There was no tenderness to palpation 
of the lumbosacral paraspinal musculature.  The Veteran's 
range of motion consisted of lumbosacral flexion to 90 
degrees, extension to 30 degrees, lateral flexion bilaterally 
to 30 degrees, and rotation bilaterally to 30 degrees.  The 
examiner diagnosed the Veteran with history of lumbar strain, 
no significant findings on date of examination.

The Veteran received treatment from a private physician from 
January 2005 to September 2005.  The records show that the 
Veteran complained of pain and spasms upon waking up and upon 
sitting for long periods of time while driving.  The therapy 
seemed to provide some relief.  

The Veteran testified at a Travel Board hearing in September 
2006.  At that time he complained of pain upon extended 
sitting, numbness on the right side of his back, and flare 
ups of pain on the left side.  He also stated that he has 
never had to miss work due to his back, although he 
attributes that to pride.  

The Veteran was afforded a VA examination in May 2009.  At 
that time, the Veteran complained of low back pain or lumbar 
pain which he described as moderate constant pain.  The 
Veteran denied any pain radiation to his lower extremities.  
The Veteran's gait was normal and he denied the use of canes, 
walkers, lumbar braces, crutches, or wheelchairs.  Due to his 
low back pain, the Veteran also noted difficulty in prolonged 
sitting for more than 45 minutes, standing longer than 25 
minutes, walking more than 45 minutes, or bending and lifting 
more than 50 pounds.  The Veteran's range of motion is 
measured at 90 degrees lumbar flexion, 30 degrees lateral 
flexion bilaterally, 30 degrees rotation bilaterally, and 30 
degrees lumbar extension.  Upon repetitive use, the examiner 
found that the Veteran's range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The examiner noted no additional loss of function of the 
lumbar spine.  The Veteran denied any flare ups.  The 
examiner noted mild or minimal pain with lumbar flexion of 
80-90 degrees, lateral flexion 20-30 degrees bilaterally, 
rotation 20-30 degrees bilaterally, and lumbar extension 20-
30 degrees.  The Veteran showed mild or minimal pain in the 
lumbar spine with minimal spasm and minimal tenderness, but 
no weakness.  Sensory and motor functions were both normal 
and the Veteran denied any incapacitating episodes over a 12 
months period.  The examiner diagnosed the Veteran with 
lumbar strain, mildly active at the time of the examination.  

Under the criteria set forth above, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  However, in this case the Veteran's forward 
flexion of the thoracolumbar spine was measured with 
consideration to pain and repetitive movements at 75 degrees, 
90 degrees, and 80 degrees.  When the examiner provided all 
measurements for range of motion, the Veteran's combined 
range of motion of the thoracolumbar spine was measured with 
consideration to pain and repetitive movements at 240 degrees 
and 180 degrees.  The Veteran therefore does not meet the 
requirements for a 20 percent rating based upon limitation of 
motion of the thoracolumbar spine.  

Although the Veteran had more difficulty with the heel walk 
during the January 2004 examination, the Veteran's gait was 
otherwise normal.  In May 2009, the Veteran's gait again 
presented as normal.  As such, the Veteran's muscle spasms or 
guarding were not severe enough to result in an abnormal 
gait.  In addition, the Veteran's records are silent 
regarding any complaint, treatment, or diagnosis of an 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Thus, the Veteran does not meet the 
requirements for a 20 percent disability rating under 
38 C.F.R. § 4.71a.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's range of motion is limited due to pain, the Board 
finds that this pain is already reflected in the currently 
assigned 10 percent rating for the low back sprain.  In 
considering the Veteran's range of motion, the Board also 
considered the onset of pain within the Veteran's range of 
motion.  The Board acknowledges the Veteran's subjective 
complaints of additional pain; however, the examiner notes 
that the Veteran suffers no incapacitating episodes, has not 
missed work, and that his disability does not significantly 
affect his activities of daily living.  In the absence of any 
accompanying clinical findings supporting additional 
functional loss, the Board finds that the currently assigned 
10 percent rating adequately reflects the level of disability 
in the Veteran's low back sprain, and there is no basis for a 
higher rating based on pain or loss of function.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

An initial disability rating in excess of 10 percent for a 
low back strain is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


